Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  DOM is an acronym that appears to mean Document Object Model; it should be spelled out.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17320007 (reference application). Although the claims at issue are not identical, they are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 anticipated by claim 1 of copending Application No. 17320007 (reference application).
Claim 2 is anticipated by claim 2 of copending Application No. 17320007 (reference application).
Claim 3 is anticipated by claim 3 of copending Application No. 17320007 (reference application).
Claim 4 is anticipated by claim 4 of copending Application No. 17320007 (reference application).
Claim 5 is anticipated by claim 5 of copending Application No. 17320007 (reference application).
Claim 6 is anticipated by claim 6 of copending Application No. 17320007 (reference application).
Claim 7 is anticipated by claim 7 of copending Application No. 17320007 (reference application).
Claim 8 is anticipated by claim 8 of copending Application No. 17320007 (reference application).
Claim 9 is anticipated by claim 9 of copending Application No. 17320007 (reference application).
Claim 10 is anticipated by claim 10 of copending Application No. 17320007 (reference application).
Claim 11 is anticipated by claim 11 of copending Application No. 17320007 (reference application).
Claim 12 is anticipated by claim 12 of copending Application No. 17320007 (reference application).
Claim 13 is anticipated by claim 18 of copending Application No. 17320007 (reference application).
Claim 14 is anticipated by claim 19 of copending Application No. 17320007 (reference application).
Claim 15 is anticipated by claims 3 of copending application No. 1732007(reference application).  While claim 15 is directed to one or more non-transitory computer-readable storage media and claim 3 is directed to a method, it would have been an obvious variant. 
Claim 16 is anticipated by claim 4 of copending application No. 17320007(reference application). While claim 15 is directed to one or more non-transitory computer-readable storage media and claim 3 is directed to a method, it would have been an obvious variant.
Claim 17 is anticipated by claim 20 of copending application no. 17320007(reference application).
Claim 18 is anticipated by claims 2 of copending application No. 1732007(reference application).  While claim 18 is directed to a computer-implemented system and claim 2 is directed to a method, it would have been an obvious variant. 
Claim 19 is anticipated by claims 3 of copending application No. 1732007(reference application).  While claim 19 is directed to a computer-implemented system and claim 3 is directed to a method, it would have been an obvious variant.
Claim 20 is anticipated by claims 4 of copending application No. 1732007(reference application).  While claim 20 is directed to a computer-implemented system and claim 4 is directed to a method, it would have been an obvious variant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-12, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20160266752 by Wu et. al. (hereafter Wu).

Claim 1:
Wu discloses: 
“tracking a sequence of events occurring in multiple software services being accessed by a user, the sequence of events including one or more events from each case of a group of cases handled by the user;” [tracking a sequence of events (fig. 4a, 410, acquire event data) occurring in multiple software services (0046, one or more storage sources including, for example web server 210, call center server 212, and transaction server 214) being accessed by a user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226), the sequence of events (fig. 4a, 410, acquire event data) including one or more events (0046, acquired data) from each case (0046, all information relevant to events) of a group of cases (0046, events associated with a product, service, or account; 0049 associate one or more events) handled by the user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226)]
“determining, using information extracted from one or more interactions of the user with at least one service, focus events identifying which case in the group of cases is being worked on by the user at various points in time, each focus event having a focus event duration;”[ determining (fig. 4a 420 analyze event data/ fig. 4a 430 associate events), using information extracted (fig. 4a 420, analyze event data) from one or more interactions of the user (0048, an amount for a transaction event, a time length of a customer service call, a web page visited during a web interaction session, or any other types of recordable information associated with events.)with at least one service(0046, one or more storage sources including, for example web server 210, call center server 212, and transaction server 214), focus events (0048, organizing various types of acquired event data) identifying which case(0046, all information relevant to events)  in the group of cases(0046, events associated with a product, service, or account) is being worked on by the user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226)at various points in time(0048, a transaction timeline, an account balance timeline, a dispute timeline, a payment timeline, a communication timeline, and any other timelines suitable for organizing various types of acquired event data), each focus event having a focus event duration (0048, a transaction timeline, an account balance timeline, a dispute timeline, a payment timeline, a communication timeline, and any other timelines suitable for organizing various types of acquired event data)] 
“assigning, using the extracted information, each focus event of the focus events to a particular case; and” [assigning (0049, associate one or more events), using the extracted information (0049, acquired event data), each focus event of the focus events (0050 events in the timeline) to a particular case (0050, connections between events in the timeline); and]
“determining a total period of time spent by the user on the particular case based on a sum of focus events durations for the focus events assigned to the particular case.”  [determining a total period of time spent by the user (0081, total length of the call; fig. 6b, 9 min duration)on the particular case (0081, selecting a telephone call) based on a sum of focus events (0081first segment of the call 2mins…second segment of the call 7 mins.) durations for the focus events(0081first segment of the call 2mins…second segment of the call 7 mins.)  assigned to the particular case (0081; fig. 6b, 660)]
Claim 7:
Wu discloses “The computer-implemented method of claim 1, wherein the multiple software services include web pages, documents, spreadsheets, workflows, desktop applications, and conversations on communication devices.”[ wherein the multiple software services (fig. 2 210, 212, 214, 220) include web pages (0046, web site), documents (0046, electronic mail), spreadsheets (0046, any number of data points capable of being monitored), workflows (0046, account details, dispute investigation details, etc.), desktop applications (0046, provide the most complete visualization possible), and conversations on communication devices (0046, call center information, notes)]  
Claim 9:
Wu discloses “The computer-implemented method of claim 1, wherein assigning a focus event to the particular case includes using clustering algorithms to identify and cluster a same customer corresponding to the particular case across the multiple software services.”[ wherein assigning (fig. 4a, 430, associate) a focus event (0048, organizing various types of acquired event data) to the particular case (0049, data structure comprising identification of the correlated events) includes using clustering algorithms (fig. 4a 430, associate events) to identify and cluster a same customer (0049, customer 201)corresponding to the particular case across the multiple software services(fig. 2 210, 212, 214, 220)]  
Claim 10:
Wu discloses “The computer-implemented method of claim 1, wherein the multiple software services include web pages used by the user within a customer relationship management (CRM) system and wherein the user is a customer service representative.”  [wherein the multiple software services(fig. 2 210, 212, 214, 220) include web pages used by the user within a customer relationship management (CRM) system (0061, viewing and/or interacting with the generated interactive interface)and wherein the user is a customer service representative (0061, customer service professional)]
Claim 11:
Wu discloses “The computer-implemented method of claim 1, wherein the multiple software services comprise at least a software service of a first type and a software service of a second type, and wherein the software service of the first type and the software service of the second type are uncoordinated software services lacking inter-service communication and a common identification labelling system.”  [wherein the multiple software services (fig. 2 210, 212, 214, 220) comprise at least a software service of a first type (fig. 2 212, call center) and a software service of a second type (fig. 2 210, web server), and wherein the software service of the first type and the software service of the second type are uncoordinated software services lacking inter-service communication (0029, web server may include a computer system; 0030 call center may include a computer system; i.e. lacking inter-service communication due to being seperate) and a common identification labelling system (0034, compile data from a plurality of sources such as web server, call center, etc.)]
Claim 12:
Wu discloses “The computer-implemented method of claim 11, wherein the first type is CRM software and the second type is a search engine.”[ wherein the first type is CRM software (fig. 2 212, call center; 0029, electronic communications between customers/employee) and the second type is a search engine (fig. 2 210 web server; 0029 generate and provide one or more web sites)]  
Claim 13:
Wu discloses: 
“One or more non-transitory, computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: “[0099, non-transitory computer readable media]

“tracking a sequence of events occurring in multiple software services being accessed by a user, the sequence of events including one or more events from each case of a group of cases handled by the user;” [tracking a sequence of events (fig. 4a, 410, acquire event data) occurring in multiple software services (0046, one or more storage sources including, for example web server 210, call center server 212, and transaction server 214) being accessed by a user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226), the sequence of events (fig. 4a, 410, acquire event data) including one or more events (0046, acquired data) from each case (0046, all information relevant to events) of a group of cases (0046, events associated with a product, service, or account; 0049 associate one or more events) handled by the user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226)]
“determining, using information extracted from one or more interactions of the user with at least one service, focus events identifying which case in the group of cases is being worked on by the user at various points in time, each focus event having a focus event duration;”[ determining (fig. 4a 420 analyze event data/ fig. 4a 430 associate events), using information extracted (fig. 4a 420, analyze event data) from one or more interactions of the user (0048, an amount for a transaction event, a time length of a customer service call, a web page visited during a web interaction session, or any other types of recordable information associated with events.)with at least one service(0046, one or more storage sources including, for example web server 210, call center server 212, and transaction server 214), focus events (0048, organizing various types of acquired event data) identifying which case(0046, all information relevant to events)  in the group of cases(0046, events associated with a product, service, or account) is being worked on by the user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226)at various points in time(0048, a transaction timeline, an account balance timeline, a dispute timeline, a payment timeline, a communication timeline, and any other timelines suitable for organizing various types of acquired event data), each focus event having a focus event duration (0048, a transaction timeline, an account balance timeline, a dispute timeline, a payment timeline, a communication timeline, and any other timelines suitable for organizing various types of acquired event data)] 
“assigning, using the extracted information, each focus event of the focus events to a particular case; and” [assigning (0049, associate one or more events), using the extracted information (0049, acquired event data), each focus event of the focus events (0050 events in the timeline) to a particular case (0050, connections between events in the timeline); and]
“determining a total period of time spent by the user on the particular case based on a sum of focus events durations for the focus events assigned to the particular case.”  [determining a total period of time spent by the user (0081, total length of the call; fig. 6b, 9 min duration)on the particular case (0081, selecting a telephone call) based on a sum of focus events (0081first segment of the call 2mins…second segment of the call 7 mins.) durations for the focus events(0081first segment of the call 2mins…second segment of the call 7 mins.)  assigned to the particular case (0081; fig. 6b, 660)]

Claim 17:
Wu discloses “A computer-implemented system, comprising: 
one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:”[fig. 2] 
 “tracking a sequence of events occurring in multiple software services being accessed by a user, the sequence of events including one or more events from each case of a group of cases handled by the user;” [tracking a sequence of events (fig. 4a, 410, acquire event data) occurring in multiple software services (0046, one or more storage sources including, for example web server 210, call center server 212, and transaction server 214) being accessed by a user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226), the sequence of events (fig. 4a, 410, acquire event data) including one or more events (0046, acquired data) from each case (0046, all information relevant to events) of a group of cases (0046, events associated with a product, service, or account; 0049 associate one or more events) handled by the user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226)]
“determining, using information extracted from one or more interactions of the user with at least one service, focus events identifying which case in the group of cases is being worked on by the user at various points in time, each focus event having a focus event duration;”[ determining (fig. 4a 420 analyze event data/ fig. 4a 430 associate events), using information extracted (fig. 4a 420, analyze event data) from one or more interactions of the user (0048, an amount for a transaction event, a time length of a customer service call, a web page visited during a web interaction session, or any other types of recordable information associated with events.)with at least one service(0046, one or more storage sources including, for example web server 210, call center server 212, and transaction server 214), focus events (0048, organizing various types of acquired event data) identifying which case(0046, all information relevant to events)  in the group of cases(0046, events associated with a product, service, or account) is being worked on by the user (fig. 2 224/fig. 2 201 / fig. 2 203 / fig. 2 226)at various points in time(0048, a transaction timeline, an account balance timeline, a dispute timeline, a payment timeline, a communication timeline, and any other timelines suitable for organizing various types of acquired event data), each focus event having a focus event duration (0048, a transaction timeline, an account balance timeline, a dispute timeline, a payment timeline, a communication timeline, and any other timelines suitable for organizing various types of acquired event data)] 
“assigning, using the extracted information, each focus event of the focus events to a particular case; and” [assigning (0049, associate one or more events), using the extracted information (0049, acquired event data), each focus event of the focus events (0050 events in the timeline) to a particular case (0050, connections between events in the timeline); and]
“determining a total period of time spent by the user on the particular case based on a sum of focus events durations for the focus events assigned to the particular case.”  [determining a total period of time spent by the user (0081, total length of the call; fig. 6b, 9 min duration)on the particular case (0081, selecting a telephone call) based on a sum of focus events (0081first segment of the call 2mins…second segment of the call 7 mins.) durations for the focus events(0081first segment of the call 2mins…second segment of the call 7 mins.)  assigned to the particular case (0081; fig. 6b, 660)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167